 

Security Agreement

 

This SECURITY AGREEMENT is dated as of the 20th day of October, 2016 (the
“Agreement”) by and between Positive ID Corp, a Delaware corporation and its
wholly owned subsidiaries (collectively, the “Debtor”), and Union Capital, LLC,
a New York Limited Liability Company (hereinafter, the “Secured Party”).

 

WHEREAS, the Debtor entered into various documents, instruments and agreements
dated on various dates executed and delivered to the Secured Party, and
including without limitation, the following Convertible Notes:

 

Note Date  Note Amount  March 9, 2016  $135,200  March 9, 2016 (backend) 
$135,200  April 1, 2016  $135,200  April 1, 2016 (backend)  $135,200  April 27,
2016  $218,750  April 27, 2016 (backend)  $218,750  June 2, 2016  $312,000  June
2, 2016 (backend)  $312,000 ($90,000 funded) June 30, 2016  $208,000  Total 
$1,588,300 

 

for a total of One Million Five Hundred Eighty Thousand Three Dollars
($1,588,300.00) (as amended and in effect from time to time, the “Credit
Documents”), with the Secured Party, pursuant to which the Secured Party,
subject to the terms and conditions contained therein, is to make loans or
otherwise to extend credit to the Debtor; and

 

WHEREAS, it is a condition precedent to the Secured Party’s making any loans or
otherwise extending credit to the Debtor under the Credit Documents that the
Debtor execute and deliver to the Secured Party this Security Agreement granting
a security interest in all business assets of the Debtor to the Secured Party;
and

 

WHEREAS, the Debtor wishes to grant security interests, subordinate to all
existing security interests, in favor of the Secured Party as herein provided;

 

 

 

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged the parties hereto agree as follows:

 

1.       Definitions.

 

All capitalized terms used herein without definitions shall have the respective
meanings provided therefore in the Credit Documents.

 

“State”, as used herein, shall mean the State of New York. All terms defined in
the Uniform Commercial Code of the State, and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Revised Article 9 of the Uniform Commercial Code of the State (“Revised Article
9”) differently than in another Article of the Uniform Commercial Code of the
State, the term has the meaning specified in Revised Article 9.

 

“Obligations” or “Liabilities” as used herein, include, without limitation, any
and all liabilities, debts, and obligations of the Debtor to the Secured Party
and any and all liabilities, debts, and obligations of every endorser,
guarantor, and surety of the Debtor to the Secured Party, each of every kind,
nature, and description, now existing or hereafter arising, whether under this
Agreement or otherwise. “Liabilities” also includes, without limitation, each
obligation to repay all loans, advances, indebtedness, notes, obligations,
overdrafts, and amounts now or hereafter at any time owing by the Debtor to the
Secured Party (including all future advances or the like, whether or not given
pursuant to a commitment by the Secured Party), whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Secured Party may hold against the
Debtor. “Liabilities” also includes, without limitation, all notes and other
obligations of the Debtor now or hereafter assigned to or held by the Secured
Party, each of every kind, nature, and description. “Liabilities” also includes,
without limitation, all interest and other amounts which may be charged to the
Debtor and/or which may be due from the Debtor to the Secured Party from time to
time; all fees and charges in connection with any account maintained by the
Debtor with the Secured Party of any services rendered by the Secured Party; and
all costs and expenses incurred or paid by the Secured Party in respect of this
and any other agreement between the Debtor and the Secured Party or instrument
or document furnished by the Debtor to the Secured Party (including, without
limitation, Costs of Collection, attorneys’ reasonable fees, and all court and
litigation costs and expenses). “Liabilities” also includes, without limitation,
any and all obligations of the Debtor to act or to refrain from acting in
accordance with the terms, provisions, and covenants of this Agreement and of
any other agreement between the Debtor and the Secured Party or instrument or
document furnished by the Debtor to the Secured Party. As used herein, the term
“indirect” includes, without limitation, all obligations and liabilities which
the Secured Party may incur or become liable for on account of, or as a result
of any transactions between the Secured Party and the Debtor; and which may
arise out of any action brought or threatened against the Secured Party by the
Debtor, any guarantor or endorser of the Liabilities of the Debtor, or by any
other person in connection with the Liabilities; and any obligation of the
Debtor which may arise as endorser or guarantor of any third party, or as
obligor to any third party which obligation has been endorsed, participated, or
assigned to the Secured Party. The term “indirect” also refers to any direct or
contingent liability of the Debtor to make payment towards any obligation held
by the Secured Party (including, without limitation, on account of any
industrial revenue bond to the extent so held by the Secured Party. The Secured
Party’s books and records shall be prima facie evidence of the Debtor’s
indebtedness to the Secured Party.

 

 

 

 

2.       Grant of Security Interest. The Debtor hereby grants to the Secured
Party, to secure payment and performance in full of all the Obligations, a
security interest in and pledges and assigns to the Secured Party the following
properties, assets, rights of the Debtor, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”): All personal and fixture
property of every kind and nature including without limitation, all accounts,
accounts receivable, contract rights, goods, including inventory, equipment,
including by not limited to any and all camera, lens or movie equipment, and any
accessions thereto, instruments (including promissory notes), agreements,
accounts, including health-care insurance receivables, chattel paper, whether
tangible or electronic, fixtures, deposit accounts, letter-of-credit rights,
whether or not the letter of credit is evidenced by a writing, commercial tort
claims, securities and all other investment property (including securities
entitlements, securities accounts, commodity accounts or the underlying
financial assets or commodity contracts), supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, tort claims, and all general intangibles (including all payment
intangibles), books, records and information relating to the collateral and/or
the Debtor; instruments; documents of title; documents; securities; trade
secrets; computer programs; customer lists; papers relating to the collateral
and/or the Debtor’s business; tax refunds; liens; guaranties; rights and
remedies pertaining to any of the foregoing; wherever located, all whether now
owned or in which the Debtor has an interest or hereafter acquired or arising,
or in which the Debtor obtains an interest and all products, proceeds,
substitutions, and accessions of or to any of the foregoing. Proceeds include,
without limitation, insurance proceeds and each type of property described above
(all of the same being hereinafter called the “Collateral”). The Secured Party
acknowledges that the attachment of its security interest in any commercial tort
claim as original collateral is subject to the Debtor’s compliance with Section
4.7 hereof. In addition, the Debtor hereby grants to the Secured Party, to
secure payment and performance in full of all the Obligations, a security
interest in and pledges and assigns to the Secured Party the specific
collateral, if any, described on Exhibit A attached hereto and incorporated
herein by reference.

 

3.       Authorization to File Financing Statements. The Debtor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Revised
Article 9 of the Uniform Commercial Code of the State or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by part 5 of Revised Article 9 of the
Uniform Commercial Code of the State for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Debtor is an organization, the type of organization and any organization
identification number issued to the Debtor and. (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut a sufficient description of real property to
which the Collateral relates. The Debtor agrees to furnish any such information
to the Secured Party promptly upon request. The Debtor also ratifies its
authorization for the Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

 

 

 

 

4.       Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Collateral, the Debtor agrees, in each case at
the Debtor’s own expense, to take the following actions with respect to the
following Collateral:

 

4.1.        Promissory Notes and Tangible Chattel Paper. If the Debtor shall at
any time hold or acquire any promissory notes or tangible chattel paper the
Debtor shall forthwith endorse assign and deliver the same to the Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time specify.

 

4.2.        Deposit Accounts. For each deposit account that the Debtor at any
time opens or maintains, the Debtor shall, at the Secured Party’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Secured Party, either (a) cause the depositary bank to agree to comply at any
time with instructions from the Secured Party to such depositary bank directing
the disposition of funds from time to time credited to such deposit account,
without further consent of the Debtor, or (b) arrange for the Secured Party to
become the customer of the depositary bank with respect to the deposit account,
with the Debtor being permitted, only with the consent of the Secured Party, to
exercise rights to withdraw funds from such deposit account. The provisions of
this paragraph shall not apply to (i) any deposit account for which the Debtor,
the depositary bank and the Secured Party have entered into a cash collateral
agreement specially negotiated among the Debtor, the depositary bank and the
Secured Party for the specific purpose set forth therein, (ii) deposit accounts
for which the Secured Party is the depositary and (iii) deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Debtor’s employees.

 

4.3.        Investment Property. If the Debtor shall at any time hold or acquire
any certificated securities, the Debtor shall forthwith endorse, assign and
deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify. If any securities now or hereafter acquired by the Debtor are
uncertificated and are issued to the Debtor or its nominee directly by the
issuer thereof, the Debtor shall immediately notify the Secured Party thereof
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply with instructions from the Secured Party as to such securities,
without further consent of the Debtor or such nominee, or (b) arrange for the
Secured Party to become the registered owner of the securities. If any
securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by the Debtor are held by the Debtor or its nominee
through a securities intermediary or commodity intermediary, the Debtor shall
immediately notify the Secured Party thereof and, at the Secured Party’s request
and option, pursuant to an agreement in form and substance satisfactory to the
Secured Party, either (i) cause such securities intermediary or (as the case may
be) commodity intermediary to agree to comply with entitlement orders or other
instructions from the Secured Party to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Secured Party to such commodity intermediary, in each case without further
consent of the Debtor or such nominee, or (ii) in the case of financial assets
or other investment property held through a securities intermediary, arrange for
the Secured Party to become the entitlement holder with respect to such
investment property, with the Debtor being permitted, only with the consent of
the Secured Party, to exercise rights to withdraw or otherwise deal with such
investment property. The provisions of this paragraph shall not apply to any
financial assets credited to a securities account for which the Secured Party is
the securities intermediary.

 

 

 

 

4.4.       Collateral in the Possession of a Bailee. If any goods are at any
time in the possession of a bailee, the Debtor shall promptly notify the Secured
Party thereof and, if requested by the Secured Party, shall promptly obtain an
acknowledgement from the bailee, in form and substance satisfactory to the
Secured Party, that the bailee holds such Collateral for the benefit of the
Secured Party and shall act upon the instructions of the Secured Party, without
the further consent of the Debtor.

 

4.5.       Electronic Chattel Paper and Transferable Records. If the Debtor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record” as that term is defined in § 201 of the Electronic
Signatures in Global and National Commerce Act or in § 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, the
Debtor shall promptly notify the Secured Party thereof and, at the request of
the Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control, under § 9-105 of the Uniform
Commercial Code, of such electronic chattel paper or control under § 201 of the
Electronic Signatures in Global and National Commerce Act or, as the case may,
be, § 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction, of such transferable record.

 

4.6.        Letter of Credit Rights. If the Debtor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of the Debtor, the
Debtor shall promptly notify the Secured Party thereof and, at the request and
option of the Secured Party, the Debtor shall, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Secured Party of the proceeds of any drawing under the letter of credit or
(ii) arrange for the Secured Party to become the transferee beneficiary of the
letter of credit, with the Secured Party agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be applied.

 

4.7       Commercial Tort Claims. If the Debtor shall at any time hold or
acquire a commercial tort claim, the Debtor shall immediately notify the Secured
Party in a writing signed by the Debtor of the details thereof and grant to the
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this agreement, with such writing to be in form
and substance satisfactory to the Secured Party.

 

4.8.        Other Actions as to Any and All Collateral. The Debtor further
agrees to take any other action reasonably requested by the Secured Party to
ensure the attachment, perfection and first priority of, and the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral including, without limitation, (a) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, as amended, to the extent, if any, that the
Debtor’s signature thereon is required therefor, (b) causing the Secured Party’s
name to be noted as secured party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection or priority of, or
ability of the Secured Party to enforce, the Secured Party’s security interest
in such Collateral, (c) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (d) obtaining governmental and other third party consents and
approvals including without limitation any consent of any licensor, lessor or
other person obligated on Collateral, (e) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Secured Party and (f) taking
all actions required by any earlier versions of the Uniform Commercial Code, as
amended or by other law as applicable in any relevant Uniform Commercial Code
jurisdiction or by other law as applicable in any foreign jurisdiction.

 

 

 

 

5.       Relation to Other Security Documents. The provisions of this agreement
supplement the provisions of any real estate mortgage or deed of trust granted
by the Debtor to the Secured Party and securing the payment or performance of
any of the Obligations. Nothing contained in any such real estate mortgage or
deed of trust shall derogate from any of the rights or remedies of the Secured
Party hereunder.

 

6.       Intentionally Deleted.

 

7.       Covenants Concerning Debtor’s Legal Status. The Debtor covenants with
the Secured Party as follows: (a) without providing at least thirty (30) days
prior written notice to the Secured Party, the Debtor will not change its name;
its place of business or, if more than one, its chief executive office; or its
mailing address or organizational identification number if it has one, (b) if
the Debtor does not have an organizational identification number and later
obtains one, the Debtor shall forthwith notify the Secured Party of such
organizational identification number, and (c) the Debtor will not change its
type of organization, jurisdiction of organization or other legal structure.

 

8.       Representations and Warranties Concerning Collateral. The Debtor
further represents and warrants to the Secured Party as follows: (a) the Debtor
is the owner of or has other rights in or power to transfer the Collateral, free
from any adverse lien, security interest or other encumbrance except for the
security interest created by this agreement, (b) none of the Collateral
constitutes or is the proceeds of “farm products” as defined in § 9-102(a)(34)
of the Uniform Commercial Code of the State, (c) none of the account debtors or
other persons obligated on any of the Collateral is a governmental authority
subject to the Federal Assignment of Claims Act or like federal state or local
statute or rule in respect of such Collateral, (d) the Debtor holds no
commercial tort claim except as indicated on the Perfection Certificate and (e)
the Debtor has at all times operated its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances and (f) all other information set forth on the
Perfection Certificate pertaining to the Collateral is accurate and complete.

 

 

 

 

9.       Covenants Concerning Collateral. The Debtor further covenants with the
Secured Party as follows: (a) the Collateral, to the extent not delivered to the
Secured Party pursuant to §4, will be kept at its principal business offices and
the Debtor will not remove the Collateral from such locations, without providing
at least thirty (30) days prior written notice to the Secured Party, (b) except
for the security interest herein granted the Debtor shall be the owner of or
have other rights in the Collateral free from any lien, security interest or
other encumbrance, and the Debtor shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Secured Party, (c) the Debtor shall not pledge, mortgage or
create, or suffer to exist a security interest in the Collateral in favor of any
person other than the Secured Party, (d) the Debtor will keep the Collateral in
good order and repair and will not use the same in violation of law or any
policy of insurance thereon, (e) the Debtor will permit the Secured Party or its
designee, to inspect the Collateral at any reasonable time, wherever located,
(f) the Debtor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of the Collateral or incurred in connection with this agreement, (g)
the Debtor will continue to operate, its business in compliance with all
applicable provisions of the Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances, and (h) the Debtor will not sell or otherwise dispose, or offer
to sell or otherwise dispose, of the Collateral or any interest therein except
for (i) sales and leases of inventory and licenses of general intangibles in the
ordinary course of business and (ii) so long as no Event of Default has occurred
and is continuing, sales or other dispositions of obsolescent items of equipment
in the ordinary course of business consistent with past practices dispositions
permitted by the Credit Documents.

 

10.       Insurance.

 

10.1.        Maintenance of Insurance. The Debtor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas. Such insurance shall be in such minimum amounts that the
Debtor will not be deemed a coinsurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Secured Party. In addition, all such insurance shall be
payable to the Secured Party as loss payee under a “standard” loss payee clause.
Without limiting the foregoing, the Debtor will (i) keep all of its physical
property insured with casualty or physical hazard insurance on an “all risks”
basis, with broad form flood and earthquake coverage and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to one hundred (100%) percent of the full
replacement cost of such property, (ii) maintain all such workers’ compensation
or similar insurance as may be required by law and (iii) maintain, in amounts
and with deductibles equal to those generally maintained by businesses engaged
in similar activities in similar geographic , areas, general public liability
insurance against claims of bodily injury, death or property damage occurring,
on, in or about the properties of the Debtor business interruption insurance;
and product liability insurance.

 

 

 

 

10.2.        Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with a prior interest in the property covered
thereby, (i) so long as no Default or Event of Default has occurred and is
continuing, be disbursed to the Debtor for direct application by the Debtor
solely to the repair or replacement of the Debtor’s property so damaged or
destroyed and (ii) in all other circumstances, be held by the Secured Party as
cash collateral for the Obligations. The Secured Party may, at its sole option,
disburse from time to time all or any part of such proceeds so held as cash
collateral, upon such terms and conditions as the Secured Party may reasonably
prescribe, for direct application by the Debtor solely to the repair or
replacement of the Debtor’s property so damaged or destroyed, or the Secured
Party may apply all or any part of such proceeds to the Obligations.

 

10.3.        Notice of Cancellation. All policies of insurance shall provide for
at least sixty (60) days prior written cancellation notice to the Secured Party.
In the event of failure by the Debtor to provide and maintain insurance as
herein provided, the Secured Party may at its option, provide such insurance and
charge the amount thereof to the Debtor. The Debtor shall furnish the Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.

 

11.       Collateral Protection Expenses; Preservation of Collateral.

 

11.1.        Expenses Incurred by Secured Party. In its discretion the Secured
Party may discharge taxes and other encumbrances at any time levied or placed on
any of the Collateral, make repairs thereto, maintain the Collateral and pay any
necessary filing fees or if the debtor fails to do so, insurance premiums. The
Debtor agrees to reimburse the Secured Party on demand for any and all
expenditures so made. The Secured Party shall have no obligation to the Debtor
to make any such expenditures nor shall the making thereof relieve the Debtor of
any default.

 

11.2.        Secured Party’s Obligations and Duties. Anything herein to the
contrary notwithstanding, the Debtor shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Debtor
thereunder. The Secured Party shall not have any obligation or liability under
any such contract or agreement by reason of or arising out of this agreement or
the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party be obligated in any manner to perform
any of the obligations of the Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
§ 9-207 of the Uniform Commercial Code of the State, or otherwise, shall be to
deal with such Collateral in the same manner as the Secured Party deals with
similar property for its own account.

 

 

 

 

12.       Securities and Deposits. The Secured Party may at any time, at its
option, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Obligations. Whether or not any Obligations are
due, the Secured Party may demand, sue for, collect, or make any settlement or
compromise which it deems desirable with respect to the Collateral. Regardless
of the adequacy of Collateral or any other security for the Obligations, any
deposits or other sums at any time credited by or due from the Secured Party to
the Debtor may at any time be applied to or set off against any of the
Obligations.

 

13.        Notification to Account Debtors and Other Persons Obligated on
Collateral. The Debtor shall, at the request of the Secured Party, notify
account debtors and other persons obligated on any of the Collateral of the
security interest of the Secured Party in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Secured Party or to any financial institution designated by
the Secured Party as the Secured Party’s agent therefor, and the Secured Party
may itself, without notice to or demand upon the Debtor, so notify account
debtors and other persons obligated on Collateral. After the making of such a
request or the giving of any such notification, the Debtor shall hold any
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by the Debtor as trustee for the
Secured Party without commingling the same with other funds of the Debtor and
shall turn the same over to the Secured Party in the identical form received,
together with any necessary endorsements or assignments. The Secured Party shall
apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Secured Party to
the Obligations, such proceeds to be immediately entered after final payment in
cash or other immediately available funds of the items giving rise to them.

 

14.       Power of Attorney.

 

14.1.        Appointment and Powers of Secured Party. In an Event of Default,
the Debtor hereby irrevocably constitutes and appoints the Secured Party and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Debtor or in the Secured Party’s own name, for the purpose of
carrying out the terms of this agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Debtor, without notice to or assent by the Debtor, to do the
following:

 

(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral in such manner as is consistent with
the Uniform Commercial Code of the State, and as fully and completely as though
the Secured Party were the absolute owner thereof for all purposes, and to do at
the Debtor’s expense, at any time, or from time to time, all acts and things
which the Secured Party deems necessary or advisable to protect, preserve or
realize upon the Collateral and the Secured Party’s security interest therein,
in order to effect the intent of this agreement, all as fully and effectively as
the Debtor might do, including, without limitation, (i) the filing and
prosecuting of registration and transfer applications with the appropriate
federal or local agencies or authorities with respect to trademarks, copyrights
and patentable inventions and processes, (ii) upon written notice to the Debtor,
the exercise of voting rights with respect to voting securities, which rights
may be exercised, if the Secured Party so elects, with a view to causing the
liquidation in a commercially reasonable manner of assets of the issuer of any
such securities and (iii) the execution, delivery and recording, in connection
with any sale or other disposition of any Collateral, of the endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral; and

 

 

 

 

(b)       to the extent that the Debtor’s authorization given in Section 3
hereinabove is not sufficient, to file such financing statements with respect
hereto, with or without the Debtor’s signature, or a photocopy of this agreement
in substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Debtor’s name such financing statements and
amendments thereto and continuation statements which may require the Debtor’s
signature.

 

14.2.        Ratification by Debtor. To the extent permitted by law, the Debtor
hereby ratifies all that said attorneys will lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.

 

14.3.        No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Party’s own gross negligence or willful misconduct.

 

15.       Events of Default. Upon the occurrence of any one or more of the
following events (herein, “Events of Default”), any and all Liabilities of the
Debtor to the Secured Party shall become immediately due and payable, at the
option of the Secured Party and without notice or demand. The occurrence of any
such Event of Default shall also constitute, without notice or demand, a default
under all other agreements between the Secured Party and the Debtor and
instruments, agreements, and papers given the Secured Party by the Debtor,
whether such agreements, instruments, or papers now exist or hereafter arise.

 

15.1.        The failure by the Debtor to pay upon demand (or when due, if not
payable on demand) any of the Liabilities;

 

15.2.        The failure by the Debtor to promptly, punctually, and faithfully
perform, discharge, or comply with any of the Liabilities;

 

15.3.        The determination by the Secured Party that any representation or
warranty heretofore, now, or hereafter made by the Debtor to the Secured Party,
in any document, instrument, agreement, or paper was not true or accurate when
given;

 

15.4.        Any act by, against, or relating to the Debtor, or its property or
assets, which act constitutes the application for, consent to, or sufferance of
the appointment of a receiver, trustee, or other person, pursuant to court
action or otherwise, over all, or any part of the Debtor’s property; the
granting of any trust mortgage or execution of an assignment for the benefit of
the creditors of the Debtor, or the occurrence of any other voluntary or
involuntary liquidation or extension of debt agreement for the Debtor; the
failure by the Debtor to generally pay the debts of the Debtor as they mature;
adjudication of bankruptcy or insolvency relative to the Debtor; the entry of an
order for relief or similar order with respect to the Debtor in any proceeding
pursuant to the Bankruptcy Reform Act of 1978 (commonly referred to as the
Bankruptcy Code) or any other federal Bankruptcy law; the filing of any
complaint, application, or petition by or against the Debtor initiating any
matter in which the Debtor is or may be granted any relief from the debts of the
Debtor pursuant to the Bankruptcy Code or any other insolvency statute or
procedure; the calling or sufferance of a meeting of creditors of the Debtor;
the meeting by the Debtor with a formal or informal creditors’ committee; the
offering by or entering into by the Debtor of any composition, extension or any
other arrangement seeking relief or extension for the debts of the Debtor, or
the initiation of any other judicial or non-judicial proceeding or agreement by,
against, or including the Debtor which seeks or intends to accomplish a
reorganization or arrangement with creditors;

 

 

 

 

15.5.        The imposition of any lien upon any assets of the Debtor or the
entry of any judgment against the Debtor, which lien is not discharged or
judgment is not satisfied or appealed from (with execution or similar process
stayed) within fifteen (15) days of its imposition or entry.

 

15.6.        Not Used.

 

15.7.        The entry of any court order which enjoins, restrains, or in any
way prevents the Debtor from conducting all or any part of its business affairs
in the ordinary course.

 

15.8.        The service of any process upon the Secured Party seeking to attach
by mesne or trustee process any funds of the Debtor on deposit with the Secured
Party.

 

15.9.        Any change in the identity, authority, or responsibilities of any
person having management or policy authority with respect to the Debtor and/or
any direct or indirect change in the ownership of the capital stock of the
Debtor from the existing at the execution of this agreement.

 

15.10.       The occurrence of any loss, theft, damage, destruction, sale (other
than sales in the ordinary course of business) or encumbrance to or of any of
the assets of the Debtor.

 

15.11.       Any act by or against, or relating to the Debtor or its assets
pursuant to which any creditor of the Debtor seeks to reclaim or repossess, or
reclaims or repossesses all or any portion of the Debtor’s assets.

 

15.12.       The death, termination of existence, dissolution, winding up, or
liquidation of the Debtor.

 

15.13.       The occurrence of any of the foregoing Events of Default with
respect to any guarantor, endorser, or surety to the Secured Party of the
Liabilities, or the occurrence of any of the foregoing Events of Default with
respect to any parent (if the Debtor is a corporation), subsidiary, or affiliate
were the “Debtor” described therein.

 

15.14.       The termination of any guaranty by any guarantor of the
Liabilities.

 

15.15. A default by the Debtor under the Credit Documents.

 

 

 

 

16.        Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party may, without notice to or demand upon the Debtor,
declare this agreement to be in default, and the Secured Party shall thereafter
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the Uniform Commercial Code of the State, or of any jurisdiction in which
Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Debtor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. The Secured Party may
in its discretion require the Debtor to assemble all or any part of the
Collateral at such location or locations within the jurisdiction of the Debtor’s
principal office or at such other locations as the Secured Party may reasonably
designate. Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the Secured
Party shall give to the Debtor at least five Business Days prior written notice
of the time and place of any public sale of Collateral or of the time after
which any private sale or any other intended disposition is to be made. The
Debtor hereby acknowledges that five Business Days prior written notice of such
sale or sales shall be reasonable notice. In addition, the Debtor waives any and
all rights that it may have to a judicial hearing in advance of the enforcement
of any of the Secured Party’s rights hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights with respect thereto.

 

17.       Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Debtor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third-party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Debtor, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Secured Party against risks of loss, collection or disposition of
Collateral or to provide to the Secured Party a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by the Secured Party, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Secured Party in the
collection or disposition of any of the Collateral. The Debtor acknowledges that
the purpose of this Section 17 is to provide nonexhaustive indications of what
actions or omissions by the Secured Party would not be commercially unreasonable
in the Secured Party’s exercise of remedies against the Collateral and that
other actions or omissions by the Secured Party shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 17.
Without limitation upon the foregoing, nothing contained in this shall be
construed to grant any rights to the Debtor or to impose any duties on the
Secured Party that would not have been granted or imposed by this agreement or
by applicable law in the absence of this Section 17.

 

 

 

 

18.       No Waiver by Secured Party. The Secured Party shall not be deemed to
have waived any of its rights upon or under the Obligations or the Collateral
unless such waiver shall be in writing and signed by the Secured Party. No delay
or omission on the part of the Secured Party in exercising any right shall
operate as a waiver of such right or any other right. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right on any future
occasion. All rights and remedies of the Secured Party with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Party deems expedient.

 

19.       Suretyship Waivers by Debtor. The Debtor waives demand, notice,
protest, notice of acceptance of this agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income thereon, nor as to the preservation of rights against prior parties, nor
as to the preservation of any rights pertaining thereto beyond the safe custody
thereof as set forth in Section 11.2. The Debtor further waives any and all
other suretyship defenses.

 

20.       Marshalling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, the Debtor hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Secured Party’s rights under this agreement
or under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Debtor hereby irrevocably waives the benefits
of all such laws.

 

 

 

 

21.       Proceeds of Dispositions; Expenses. The Debtor shall pay to the
Secured Party on demand amounts equal to any and all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, incurred or
paid by the Secured Party in protecting, preserving or enforcing the Secured
Party’s rights under or in respect of any of the Obligations or any of the
Collateral. After deducting all of said expenses, the residue of any proceeds of
collection or sale of the Obligations or Collateral shall, to the extent
actually received in cash, be applied to the payment of the Obligations in such
order or preference as the Secured Party may determine, proper allowance and
provision being made for any Obligations not then due. Upon the final payment
and satisfaction in full of all of the Obligations and after making any payments
required by §§ 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of
the State, any excess shall be returned to the Debtor, and the Debtor shall
remain liable for any deficiency in the payment of the Obligations.

 

22.       Overdue Amounts. Until paid, all amounts due and payable by the Debtor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest set forth in the
Credit Documents, promissory note and/or loan agreement executed and delivered
herewith.

 

23.       Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO
TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF New York The Debtor agrees that any
suit for the enforcement of this agreement may be brought in the courts of the
State or any federal court sitting in the State of New York and consents to the
exclusive jurisdiction of such court and to service of process in any such suit
being made upon the Debtor by mail at the address set forth hereinabove. The
Debtor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.

 

24.       Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY
SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Debtor waives any
right which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Debtor (i)
certifies that neither the Secured Party nor any representative, agent or
attorney of the Secured Party has represented, expressly or otherwise, that the
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledges that, in entering into the Credit
Documents, and the other loan agreements to which the Secured Party is a party,
the Secured Party is relying upon, among other things, the waivers and
certifications contained in this Section 24.

 

25.       Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Debtor acknowledges receipt
of a copy of this Agreement.

 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused this
Security Agreement to be duly executed as of the date first above written.

 

  DEBTOR:       POSITIVEID CORP       By:                  Name:          
SECURED PARTY:       UNION CAPITAL, LLC       By:     Name:     Title:  

 

 

 

 